Citation Nr: 0910057	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
knee disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  Thereafter, the claims file was 
transferred back to the Veteran's local RO in Detroit, 
Michigan.

In November 2008 the appellant testified at a BVA hearing 
before the undersigned Veterans Law Judge at the appellant's 
local RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, of which 
the Veteran was issued notice on August 30, 2004, the RO 
denied the Veteran's claim of entitlement to service 
connection for bilateral knee disability.

2.  Evidence added to the record since the August 2004 rating 
decision is new, but does not raise a reasonable possibility 
of substantiating the claim for service connection for 
bilateral knee disability.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied service 
connection for bilateral knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
August 2004 rating decision and the Veteran's claim for 
service connection for bilateral knee disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

With regard to this claim, VA sent a letter dated February 
2006 to the Veteran which informed him of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The February 2006 
letter also referenced the August 2004 rating decision which 
had denied the Veteran's claim, and stated that the reasons 
for that denial were because X-rays in service showed normal 
knees and the discharge examination showed no knee 
abnormalities.  The February 2006 letter also informed the 
Veteran that any evidence he submits must be related to the 
reasons cited for the August 2004 denial.  In addition, VA 
sent a letter dated March 2006 to the Veteran which informed 
him as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  VCAA notice in this case was accomplished prior to 
the initial AOJ adjudication denying the claim, and therefore 
VA has complied with the express requirements of the law as 
found by the Court in Pelegrini.


Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, as well as reports 
of post-service private treatment and assessment.  In 
addition, the claims file contains the report of a VA medical 
examination conducted in November 2006.  The claims file also 
contains the Veteran's statements in support of his claim, as 
well as a transcript of the Veteran's November 2008 BVA 
hearing testimony.  The Board notes that the Veteran 
submitted an April 2006 statement, along with an April 2006 
VCAA notice response, which indicated that he had no further 
information or evidence to submit to substantiate his claim.
 
The Board has carefully reviewed the Veteran's statements and 
testimony in order to identify any further available evidence 
not already of record.  In his testimony at the November 2008 
BVA hearing, the Veteran indicated that he was granted 
disability benefits from the Social Security Administration 
(SSA) in 1998.  See November 2008 BVA Hearing Transcript 
(Tr.) at 3.  The Veteran testified that multiple surgeries 
had been performed on his right leg at that point, and that 
he would no longer work at his job because it required him to 
stand.  Id.  The claims file does not reflect that the 
Veteran's SSA disability records were requested.

However, in this instance, the Board finds that VA's failure 
to obtain these records is not prejudicial to the Veteran.  
In this regard, the Board notes that the Veteran began 
receiving SSA disability benefits almost 35 years after his 
separation from military service, and there is no indication 
in the record that the Veteran's SSA disability records would 
contain any information which would relate to an 
unestablished fact necessary to substantiate this claim.  The 
Veteran has not alleged that his SSA disability records would 
demonstrate that a disease or injury was incurred in 
active service, nor that they would contain any information 
regarding a causal nexus between the Veteran's current 
disability and his military service almost 35 years earlier.  
To the contrary, the Veteran's April 2006 statement indicated 
that all relevant medical information had been submitted to 
VA.  The April 2006 statement was submitted in conjunction 
with the Veteran's April 2006 VCAA notice response, which 
also indicated that no further relevant information or 
evidence was available, and that the Veteran wished his claim 
decided as soon as possible.  Therefore, because it has not 
been raised that there is a reasonable possibility that this 
additional evidence would support the Veteran's claim, the 
Board finds that the failure to obtain the Veteran's SSA 
disability records is not prejudicial to the Veteran in this 
instance.

In addition, the Board notes that the Veteran identified 
undergoing treatment for his bilateral knee disability at a 
"Coast Guard Naval Hospital" in Staten Island, New York.  
See May 2004 Formal Claim (noting treatment beginning in 
1970); Tr. at 3 (indicating treatment beginning in 1969 or 
1970).  The Veteran's April 2006 statement indicates that he 
attempted to obtain and submit these records, however he was 
unable to do so as this hospital no longer exists.

The Board has also perused the medical records for references 
to additional treatment reports not of record, and notes that 
there is a March 1997 private medical record which states 
that the Veteran saw a private doctor in 1990 for treatment 
pertaining to his right knee, including a surgical procedure 
involving an Ilizarov apparatus.  See also Tr. at 13 
(identifying the same doctor but indicating that the surgery 
occurred in 1988).  However, the Veteran indicated in his 
April 2006 statement that he was unable to obtain any records 
from this particular doctor, as the doctor only keeps records 
going back 10 years.  The Board notes that the Veteran's 
testimony at the November 2008 BVA hearing indicates that the 
Veteran believed he had a report regarding this surgery in 
his car at that time, but that he had forgotten to bring it 
in to the hearing.  However, the Veterans Law Judge informed 
the Veteran and his representative that they should request 
an extension of time to submit additional evidence if more 
than 30 days was needed to do so.  No additional evidence, 
nor any request for an extension of time, was subsequently 
submitted.  Further, as noted above, the claims file appears 
to contain all of the relevant medical evidence available, 
based on the Veteran's April 2006 statement and the April 
2006 VCAA notice response.

Therefore, in light of the exhaustive, unsuccessful efforts 
taken by the Veteran to locate the records discussed above, 
the Board finds that further development on this issue is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development is not necessary 
when it would serve no useful purpose and would result in 
imposing additional burdens on VA with no benefit flowing to 
a veteran).

Therefore, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate this claim has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For a showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection for certain specified diseases may be granted if 
the disease becomes manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In this case, the 
September 2006 rating decision reopened the Veteran's claim 
for service connection for a bilateral knee disability and 
proceeded to address the claim on the merits.  In addition, 
the March 2007 statement of the case noted the Veteran's 
claim to be reopened, and proceeded to address the merits 
thereof.  Nevertheless, the question of whether new and 
material evidence has been received must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered 
that is where the analysis must end.

The Board notes that VA promulgated amended regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  There was a new provision, 38 C.F.R. 
§ 3.156(a), which redefines "new and material evidence."  
This provision is applicable to claims filed on or after 
August 29, 2001.  The Veteran's claim to reopen the service 
connection claim in question here was received in January 
2006.  As such, the amended provision is for application in 
this case and is set forth below.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Legal Analysis

As mentioned above, the August 2004 rating decision denied 
the Veteran's claim of entitlement to service connection for 
a bilateral knee disability.  In a letter dated August 30, 
2004, the Veteran was notified of this decision and his 
appellate rights.  The Veteran did not perfect an appeal of 
this decision, and it therefore became final.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the August 2004 rating 
decision included the Veteran's service treatment records, 
and the Veteran's statements in his May 2004 formal claim.

With regard to service treatment records, the Veteran's 
January 1962 examination upon entrance into service contains 
no abnormal findings relating to the Veteran's knees, and 
notes normal lower extremities upon clinical examination.  In 
the corresponding report of medical history, the Veteran 
denies having had a "trick" or locked knee or swollen or 
painful joints.  There is a May 1963 chronological record of 
medical care which documents the Veteran's first complaints 
of sore knees.  This record reflects the Veteran's statement 
that he had sharp pain in his knees upon standing and after 
sitting, and that his knees had been bothering him for the 
past three months.  No injury was described in this record 
and no diagnosis was made.  There is a subsequent May 1963 
chronological record of medical care which reflects the 
Veteran's complaints of pain and swelling in both knees, as 
well as his statement that he had an accident prior to 
service on a basketball court when he fell and landed on both 
knees.  The Veteran was noted to have experienced transient 
episodes of dull pain with keep knee bends and running after 
this pre-service accident.  At that time, the Veteran's range 
of motion was noted to be "OK."  In addition, there was no 
effusion, and it was noted that the Veteran's collaterals 
were "OK" and his joints were stable.  Although an 
impression of osteoarthritis was noted, it was also noted 
that X-rays of the Veteran's bilateral knees were pending.  
The results of the Veteran's knee X-rays, however, did not 
support the prior impression of osteoarthritis, as it was 
noted that the bony structures appeared normal.

The service treatment records also contain a November 1963 
report of medical history that the Veteran filled out prior 
to his separation from service.  In this report of medical 
history, the Veteran noted that he had experienced "trick" 
or locked knee at that time.  However, the Veteran denied 
having experienced swollen or painful joints and stated that 
he was in good health.  The physician's summary section of 
the November 1963 report of medical history notes that the 
Veteran complained of sore knees bilaterally when the weather 
is cold, however no diagnosis pertaining to the Veteran's 
knees was made.  The Veteran's sore knees were noted not to 
be incapacitating, and it was stated that heat treatments 
help.  Although the Veteran complained of sore knees upon 
separation from service, the November 1963 report of medical 
examination prior to his separation reflects that the 
Veteran's lower extremities were found to be normal upon 
clinical evaluation.  No diagnosis of a knee disability was 
made at that time.

The Veteran's statements of record at the time of the August 
2004 rating decision alleged that he injured both knees 
jumping off a "M-60 tank in 1963" in Germany.  See May 2004 
Formal Claim.  The Veteran also stated that he did not report 
this injury because it took place one month prior to his 
separation from service and he did not want to be "held 
over."  Id.  The service treatment records do not reflect 
any evidence of an injury incurred while jumping off of a 
tank, nor do they show any treatment with regard to the 
Veteran's knees in the month prior to his separation.

Based on the evidence of record at the time, the August 2004 
rating decision denied the Veteran's claim, finding that 
despite the Veteran's in-service knee complaints and 
treatment, there was no evidence of any disability with 
regard to the Veteran's knees upon his discharge from 
service.  Although not specifically mentioned in the August 
2004 rating decision, there was also no medical evidence 
establishing a nexus between any current bilateral knee 
disability and the Veteran's military service at the time of 
that decision.

The August 2004 rating decision also stated that although 
there was a record of treatment for the Veteran's knees in 
service, the Veteran indicated that he had injured his knees 
prior to service playing basketball.  The Board notes, 
however, that this reported history of pre-service injury 
would not provide a basis for the denial of the Veteran's 
claim in this instance.  In this regard, the Board notes that 
a veteran is considered to be in sound health when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service, and was not aggravated by such service.  See 38 
U.S.C.A. § 1111.  In this case, no defect, infirmity, or 
disorder relating to the Veteran's knees was noted in the 
Veteran's examination report upon entrance into service.

Nor can it be said that the presumption of sound condition is 
rebutted here, as there is no clear and unmistakable evidence 
demonstrating both that a bilateral knee disability existed 
prior to service, and that such disability was not aggravated 
by service.  See 38 U.S.C. §§ 1111, 1153 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.304, 3.306 (2008); VAOPGCPREC 3-2003 
(July 16, 2003).  Nevertheless, at the time of the August 
2004 RO denial, it was noted that there was not clinical 
evidence of current chronic knee disability.

In analyzing whether new and material evidence has been 
received, however, the Board will consider whether any of the 
evidence received after the August 2004 rating decision 
demonstrates that a disease or injury was incurred in 
active service, or that a causal nexus exists between the 
Veteran's current bilateral knee disability and his military 
service, as such evidence would relate to an unestablished 
fact necessary to substantiate the Veteran's claim.

The additional evidence pertaining to the Veteran's claim for 
service connection for a bilateral knee disability which was 
received after the August 2004 rating decision includes 
private medical records ranging in date from November 1976 to 
February 1981 and from March 1997 to August 2005, the 
November 2006 VA examination, the Veteran's statements in 
support of his claim, and his November 2008 BVA hearing 
testimony.

The private medical records received subsequent to the August 
2004 rating decision reflect treatment and surgeries 
regarding the Veteran's knees.  However none of the private 
medical records refer to any disease or injury incurred in 
active service.  Nor do any of the private medical records 
assert a causal nexus between the Veteran's current bilateral 
knee disability and his military service.

The November 2006 VA examination documents the Veteran's 
treatment for bilateral knee pain in service in May 1963, and 
notes that X-rays of his knees were normal at that time.  The 
VA examiner noted that the Veteran's physical examination at 
the time of discharge showed a complaint of sore knees, 
bilaterally.  The Veteran's service treatment records were 
noted to be silent for any mention of an injury jumping from 
a tank.  At the November 2006 VA examination, the Veteran 
stated that he injured his right knee in service by twisting 
his right leg when he jumped off of a tank in December 1963.  
The Veteran stated that he did not complain of any knee 
problem at his separation physical because he feared this 
would cause him to be kept in service.  The Veteran noted 
having had a right knee meniscectomy in 1969, Ilizarov 
surgery to straighten his right leg in approximately 1986, 
and right knee arthroscopic surgery in 1995 or 1996.  The 
Veteran noted that he still has pain in his right knee and 
that he takes Vicodin for this knee pain.  The Veteran stated 
that he noticed some "muscle wasting in his right quad."  
In addition, the Veteran noted that he now walks with a cane.

At the November 2006 VA examination, the Veteran attributed 
his left knee disability to an altered gait and overuse, 
secondary to his right knee disability.  The Veteran stated 
that his left knee disability had its onset in 1996.  In 
terms of knee symptoms, the Veteran described having pain and 
stiffness in both knees.  The Veteran stated that his right 
knee disability affects the motion of his joint.  No 
constitutional symptoms or incapacitating episodes of 
arthritis were noted.  Although the VA examiner noted an 
antalgic gait with poor propulsion, other evidence of 
abnormal weight bearing was not present.

In terms of general joint findings of the right knee, the VA 
examiner noted crepitus, edema, grinding, and abnormal 
patellar tracking with a mass behind the knee.  A right knee 
meniscus abnormality was noted, however there was no evidence 
of a tear.  With regard to general joint findings of the left 
knee, the VA examiner noted a varus deformity 12 degrees at 
the tibia, as well as abnormal patellar tracking.  Range of 
motion testing was performed, with the Veteran's right knee 
demonstrating pain and a diminished range of motion 
comparatively to his left knee.  X-rays of the Veteran's 
knees were taken, with an impression of status post right 
knee surgery, degenerative arthritis of moderate severity, 
and mild degenerative joint disease of the left 
patellofemoral joint.

The November 2006 VA examiner diagnosed the Veteran with 
residuals of surgery with chronic non-union of the right 
fibular osteotomy fragment, degenerative changes of the right 
knee and patellofemoral joint, and residuals of surgery and 
degenerative arthritis of the left patellofemoral joint.  The 
Veteran's bilateral knee disability was noted to have 
significant effects on his usual occupation, in that he 
retired in 1998 due to being unable to stand on either leg 
for prolonged periods of time.  In addition, the Veteran's 
bilateral knee disability was noted to have a range of 
effects on his usual daily activities.

The November 2006 VA examiner opined that the Veteran's right 
knee disability was less likely than not caused by his active 
military duty.  As a rationale for this opinion, the VA 
examiner noted that although the Veteran had been treated for 
pain and swelling of his knees in active duty, he had also 
denied any injury to his knees in active duty.  The VA 
examiner further opined that the Veteran's current right knee 
disability was likely related to his pre-service injury in 
1961.  The VA examiner also opined that the Veteran's right 
knee disability was not aggravated by his active service, 
noting that the Veteran had one documented episode of acute 
symptoms related to his reported pre-service bilateral knee 
injury occurring in 1961.  The VA examiner noted that the 
osteoarthritis the Veteran was diagnosed with in service was 
a normal consequence of the trauma suffered by the Veteran in 
1961.  Finally, the VA examiner noted that the Veteran had no 
disabling symptoms at discharge.

The November 2006 VA examiner opined that the Veteran's left 
knee disability was less likely than not caused or aggravated 
by his active military service as well, using the same 
rationale set forth above with regard to the Veteran's right 
knee in each instance.

With regard to the Veteran's testimony and statements, the 
Board notes that although the Veteran's statements prior to 
the August 2004 rating decision had claimed that he injured 
both of his knees in service, the Veteran's January 2006 
request to reopen this claim alleges that the Veteran's left 
knee disability was incurred as secondary to his right knee 
disability.  The Veteran's September 2006 notice of 
disagreement states that the Veteran twisted his knee jumping 
off of a tank, and that his right knee was wrapped and he was 
given some pills when he went to sick bay.  The Veteran's 
service treatment records, however, do not reflect any such 
treatment.  The September 2006 notice of disagreement goes on 
to discuss some of the knee surgeries that the Veteran has 
undergone.  Additionally, the Veteran attached a page from 
the September 2006 rating decision to his September 2006 
notice of disagreement, and argued that he could not have 
gone through boot camp if his injury was in 1961, and that he 
did not have a clinical evaluation upon separation from the 
Army.

In an addendum to the Veteran's April 2007 substantive 
appeal, the Veteran's representative states that the 
Veteran's "treated in-service right knee injury was a 
chronic condition," and "that the surgery performed on that 
knee was done to correct the injury and aggravation from that 
in-service injury, and that the severity of [the Veteran's] 
right knee condition led to the development of a left knee 
arthritic condition."

In addition, the Veteran's representative submitted a June 
2007 VA Form 646 which states that the Veteran's service 
treatment records document his knee complaints in May of 
1963, and that the Veteran had indicated that he injured his 
knees earlier in a pre-service injury.  The Veteran's 
representative argues that the service treatment records 
support a finding that the Veteran aggravated his pre-
existing knee injury in that the May 1963 service treatment 
records show the Veteran complaining of "sharp" pain which 
increased over the prior three months, as opposed to the 
"dull" pain the Veteran had formerly experienced after the 
initial pre-service injury.

Finally, in his testimony at the November 2008 BVA hearing, 
the Veteran indicates again that he injured his right knee 
jumping off of a tank in service about one month prior to his 
separation date.  The Veteran testified that he was treated 
with ice packs and given pills at that time, and that he 
returned home from Germany on crutches.  The Veteran 
testified that he had injured his right knee prior to service 
when he fell on it while playing basketball.  However, the 
Veteran stated that his right knee injury had fully resolved 
with no residual problems by the time he entered service.  
The Veteran further testified that his left knee injury came 
about due to his favoring the right knee, and that he first 
notice problems with his left knee in approximately 1998.  
The Veteran testified that he experiences pain, weakness, and 
instability in his left knee which came on gradually.  In 
addition, the Veteran stated that his left knee had become 
arthritic.  The Veteran also testified that he had been using 
a cane since 1998, and that he had undergone five surgical 
procedures in total with regard to his knees.

The Board notes that the evidence added to the record since 
the August 2004 rating decision has not been previously 
submitted to agency decision-makers, and can therefore be 
considered "new."  Further, this "new" evidence is not 
cumulative or redundant of the evidence of record at that 
time.  In order to be "material" the evidence must relate 
to an unestablished fact necessary to substantiate the claim.  
In this case, it would have to show either that a disease or 
injury was incurred in active service, or that a causal nexus 
exists between the Veteran's current bilateral knee 
disability and his military service, since neither of these 
elements of a service connection claim were demonstrated at 
the time of the August 2004 denial.

None of the private medical records received since the August 
2004 rating decision are material, as they do not demonstrate 
any disease or injury incurred in active service, and they do 
not assert any causal nexus between the Veteran's bilateral 
knee disability and his military service.  As noted above, 
the November 2006 VA examiner opined that it is less likely 
than not that the Veteran's current knee disabilities were 
caused by active service.  Although this opinion relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim, it cannot be considered "material" as the negative 
nexus opinion does not raise a reasonable possibility of 
substantiating that claim.

The Board notes that the Veteran's statements received since 
the August 2004 rating decision set forth a new theory as to 
how his left knee disability developed.  However, as stated 
above, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Further, 
the Veteran's claim that his left knee disability is 
secondary to his right knee disability could not raise a 
reasonable possibility of substantiating the Veteran's claim, 
as the Veteran is not service-connected for his right knee 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) 
(noting that establishing service connection on a secondary 
basis requires (1) evidence of a current disability for which 
secondary service connection is sought; (2) a disability for 
which service connection has been established; and (3) 
competent evidence of a nexus between the two).

To the extent that the Veteran alleges the in-service 
incurrence of an injury, as well as a causal nexus between 
that injury and his current bilateral knee disability, the 
Board notes that the Veteran is not competent to provide a 
medical opinion with regard to either of these issues, as lay 
witnesses are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Further, as noted previously, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  See 
Moray, 5 Vet. App. at 214.

Finally, to the extent that the Veteran's representative 
argues that aggravation of a pre-existing injury has been 
shown, the Board notes again that the Veteran is presumed 
sound as to a knee disability on entrance to service except 
as to defects clinically identified at that time.  As no knee 
abnormality was clinically identified on entrance to service, 
rather on a reported history of knee injury, the issue of 
aggravation therefore is not relevant.

Therefore, the Board concludes that none of the evidence 
received since the August 2004 rating decision, considered in 
conjunction with the record as a whole, demonstrates either 
an injury or disease incurred in active service or a causal 
nexus between the Veteran's current bilateral knee disability 
and his military service.  As such, new and material evidence 
has not been received, and reopening this claim for service 
connection is not warranted.  


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim for service connection for a 
bilateral knee disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


